DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
Figures 4a, 5 and 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Applicant refers to the figures as conventional in the art, which is another way of saying the figures are prior art. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “201” has been used to designate both “canister port” and “flat sealing element” in figures 4a and 5.  
The drawings are objected to under 37 CFR 1.83(a) because they fail to show in claim 1 the “threaded pin” in line 14;  Claim 1, “at least one protruding section”, line 5;
The drawings are objected to as figure 3 is missing interlineation with the written description, including the claimed element of the “ribbed side contour” Claim 1 line 22, and “wing like contour” claim 1 line 21, “at least one terminal surface” claim 1 line 22, “at least one lateral side” claim 1, line 23;  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The following Claims recite limitations which have insufficient antecedent basis. The Claims and respective limitations include the following:  Claim 1, "said big spring" in line 7, "said extension of said fix core" in line 8, "said small spring" in line 11, "the top" in line 12;  Claim 2, "the present invention" in line 2; Claim 3, "plunger" in line 2, “the duty cycle” line 2, “the valve”; Claim 4 “the any material” line 1; Claim 6 “turbo boosted mode” in line 1, Appropriate correction is required.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 4, the phrase "can be", line 2, renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites “wing-like”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, it is unclear if the claimed limitation should be considered a wing like a bird, an airplane, or some other aero-foil arrangement such as a flat wing like arrangement that provides for trajectory, or some other arrangement?  In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 

Admissions as Prior Art
The sealing assemblies in figures 4a, 5 and 6 are considered applicant admitted prior art as work of another where in paragraphs 0005, 0035, 0036, 0042, 0043 and 0044 applicant refers to these works as conventional dual purge valve assemblies (i.e. prior art dual purge valve assemblies), where the major drawback is the noise creation as discussed in the background section of the application, which is the primary impetus for the claimed improvement of the sealing valve “wing-like” arrangement of figures 1, 2,  3 and figure 4b. See MPEP 2129. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Onodera (US 9494254), and/or further in view of Bittner (US 7770598) where Bittner is also referenced as exemplary working parts for the non-discussed portions of AAPA where indicated below. 

AAPA discloses regarding claim 1:  (see at least annotated AAPA figure 5 below)

    PNG
    media_image1.png
    680
    762
    media_image1.png
    Greyscale

An acoustically dampened dual path dual purge valve assembly  (see figures 4a and 5) comprising of: a. a housing (2002) having an inlet (at 201) and an outlet (at 204) for purge flow; b. a fix core (at 2004, and see exemplary reference Bittner for the fixed core 13 figure 1, Col 3 ln 18-30) fixed into said housing, said fix core having an upper end (at 2008) and a lower end (at 2006), said upper end having at least one protruding extension (the frusto-conical portion at 2010); c. a big moving core (2012) placed at least one big spring (2014), wherein said big spring is placed around said extension of said fix core; d. a small moving core (202) placed within the big moving core, said small moving core placed on at least one small spring (2016), wherein said small spring is placed on said extension of said fix core; e. a sealing element (2018) placed on the top of said big moving core; f. a core guider (2020) attached laterally to the housing; and g. a threaded pin (2022) inserted in the lower end of said fix core; wherein: said sealing element is placed on top of said big moving core to limit its movement and is laterally supported via said core guider (when reciprocating relative to the small moving core); the sealing element [closes] the dual path dual purge valve assembly [and to some measure] absorbs the kinetic energy of the impact, prohibits [fluid flow when closed]; and said sealing element has wing like contour (the inside edge of 2024 provides for a flat wing-like arrangement) and configuration on at least one terminal surface and having a ribbed side contour (the inside edge of 2026 provides a single rib-like contour…) and configuration on at least one lateral side (the outer lateral radial side), allowing the sealing element to compress on[to the large moving core via…] the ribbed side to absorb [some] impact and minimize [some] noise (as the case may be when closing or when open and receiving fluid flow passage sound;) but AAPA does not explicitly disclose: an angled frusto-conical flexible annular rubber seal; although Onodera teaches:  an angled frusto-conical flexible annular rubber seal (25 figure 2 and 3, and 5a figure 10, and see Col 7 ln 16-18 where the seal is rubber, and Col 11 ln 30-32 where the seal reduces noise upon impact, for the purpose of providing a reduced noise closing operable valve.) 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for the valve of AAPA, as taught in Onodera, an angled frusto-conical flexible annular rubber seal as taught in Onodera at the end of the valve head at the sealing location of AAPA, for the purpose of as taught in Onodera, providing a reduced noise closing operable valve; 
	If it could be persuasively argued at some future unforeseen date that AAPA does not explicitly disclose: a threaded pin, Bittner teaches: a threaded pin/screw 10 for adjusting the pressure applied to the spring to close the valve (for the purpose of routine maintenance to maintain a proper spring constant.) 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as arguably taught by AAPA, and as taught by Bittner, a threaded pin for adjusting the pressure applied to the spring as taught by Bittner so as to close the valve accurately, all for the purpose of for example, routine maintenance to maintain a proper spring constant. 

AAPA discloses (as modified for the reasons discussed above) regarding claim 2:  The dual valve assembly as claimed in claim 1, wherein the sealing element of the present invention is an elastic sealing element or thermoplastic or elastomeric element (the preceding considered an alternative grouping, with 25/5a of AAPA/Onodera a rubber material which is elastic.)  

AAPA discloses (as modified for the reasons discussed above) regarding claim 3: The dual valve assembly as claimed in claim 1, wherein the sealing element that prevents plunger of the duty cycle valve to directly impact the housing of the valve, thus minimizing or avoiding structural borne noise (as modified for the reasons discussed above.) 

AAPA discloses (as modified for the reasons discussed above) regarding claim 4:  The dual valve assembly as claimed in claim 1, wherein the any material with significant heat resistant and elastic property can be used as the sealing element (rubber is materially resistant to a level of heat and is elastic.)  

AAPA discloses (as modified for the reasons discussed above) regarding claim 5:  The dual valve assembly as claimed in claim 1, wherein in normal duty cycle where less purging is required only small moving core is moved the sealing element prevents impact of the small moving core on to the big moving core (as the seal seats the valve head of the small moving core thereon.)  

AAPA discloses (as modified for the reasons discussed above) regarding claim 6:  The dual valve assembly as claimed in claim 1, wherein in turbo boosted mode requiring maximum purge flow, both the big and small moving core moving intermittently, the sealing element prevents the noise due to impacts of the small moving core on to the big moving core, and that of the big moving core on to the housing (in turbo-boost mode, both valves are open for maximum flow, and the seal operates as modified for the reason discussed above to quiet the valve closing.) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Dapont (US 8960638) discloses a gas control valve with two movable cores spring biased in the closing direction with a first small opening valve port and a second larger opening valve port. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753